 



Exhibit 10.1
AMENDED AND RESTATED
CHANGE IN CONTROL AND NONCOMPETITION AGREEMENT
          THIS AMENDED AND RESTATED CHANGE IN CONTROL AND NONCOMPETITION
AGREEMENT (the “Agreement”) is dated as of                      , between AMB
Property, L.P., a Delaware limited partnership (the “Company”),
and                      (the “Executive”). This Agreement supersedes in its
entirety that certain Amended and Restated Change in Control and Noncompetition
Agreement entered into between the Company and the Executive as
of                      .
     1. TERM OF AGREEMENT
          This Agreement shall commence on the date hereof and will terminate on
November 26, 2008; provided, however, that commencing on November 26, 2008, and
each November 26 thereafter, the term of this Agreement shall be automatically
extended for one additional year unless, not later than ninety (90) days prior
to the date such automatic extension would otherwise occur, the Company shall
have given notice that it does not wish to extend this Agreement; provided,
further, that if a Change in Control (as defined in Section 2) occurs during the
original or extended term of this Agreement, this Agreement shall continue in
effect until the later of November 26, 2008 and twenty-four (24) months after
the date on which such Change in Control occurred (the “Change in Control
Date”).
     2. DEFINITIONS
          For purposes of this Agreement, the following terms shall have the
following meanings:
          “Cause” shall mean:
     (a) gross negligence or willful misconduct in the performance of the
Executive’s duties;
     (b) the Executive’s willful and continued failure to substantially perform
the Executive’s duties with the Company (other than a failure resulting from the
Executive’s incapacity due to physical or mental illness or any failure after
the Executive’s issuance of a Notice of Termination (as defined in
Section 3.6)), after a written demand for substantial performance is delivered
to the Executive by the Board of Directors (the “Board”) of AMB Property
Corporation, a Maryland corporation (the “General Partner”);
     (c) fraud or other conduct against the material best interests of the
Company; or
     (d) a conviction of a felony if such conviction has a material adverse
effect on the Company.

 



--------------------------------------------------------------------------------



 



          A “Change in Control” shall be deemed to occur upon any of the
following events:
     (a) the complete liquidation of the General Partner or the sale or
disposition by the General Partner of all or substantially all of the General
Partner’s assets, or the disposition by the General Partner of more than fifty
percent (50%) of its interest in the Company;
     (b) any Person (as defined below) is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the General Partner
representing fifty percent (50%) or more of the combined voting power of the
General Partner’s then outstanding securities. For purposes of this Agreement,
(A) the term “Person” is used as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
provided, however, that the term shall not include the General Partner, any
trustee or other fiduciary holding securities under an employee benefit plan of
the General Partner, and any corporation owned, directly or indirectly, by the
shareholders of the General Partner, in substantially the same proportions as
their ownership of stock of the General Partner, and (B) the term “Beneficial
Owner” shall have the meaning given to such term in Rule 13d-3 under the
Exchange Act;
     (c) during any period of twelve (12) consecutive months (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
General Partner to effect a transaction described in clauses (a), (b) or (d))
whose election by the Board or nomination for election by the General Partner’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or
     (d) the consummation of a merger or consolidation of the General Partner
with any other corporation (or other entity); provided, that, a Change in
Control shall not be deemed to occur (i) as the result of a merger or
consolidation which would result in the voting securities of the General Partner
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the General Partner or such surviving entity
outstanding immediately after such merger or consolidation or (ii) where more
than fifty percent (50%) of the directors of the General Partner or the
surviving entity after such merger or consolidation were directors of the
General Partner immediately before such merger or consolidation.

2



--------------------------------------------------------------------------------



 



“Date of Termination” shall mean:
     (a) if the Executive’s employment is terminated by his death, the date of
his death;
     (b) if the Executive’s employment is terminated by reason of his
Disability, the date of the opinion of the physician referred to in the
definition of “Disability” hereof; or
     (c) if the Executive’s employment is terminated by the Company or by the
Executive for any reason other than death or Disability, the date specified in
the Notice of Termination;
provided, that, if within fifteen (15) days after any Notice of Termination (as
defined in Section 3.6) is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, then
the Date of Termination shall be the date on which the dispute is finally
resolved, either by mutual written agreement of the parties, or otherwise;
provided, however, that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
          “Disability” shall mean the Executive’s physical or mental disability
or infirmity which, in the opinion of a competent physician selected by the
Board, renders the Executive unable to perform properly his duties as an
employee of the Company, and as a result, the Executive is unable to perform
such duties for six (6) consecutive calendar months or for shorter periods
aggregating one hundred and eighty (180) business days in any twelve (12) month
period, but only to the extent that such definition does not violate the
Americans with Disabilities Act.
          “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence after a Change in Control of any of the following
circumstances unless such circumstances are fully corrected as specified in the
Notice of Termination in accordance with the terms and conditions in this
Agreement (each, a “Good Reason Condition”):
     (a) the assignment to the Executive of any duties inconsistent with the
position in the Company that the Executive held immediately prior to the Change
in Control Date that results in a material diminution in the Executive’s
authority, duties or responsibilities, a significant adverse alteration in the
nature or status of the Executive’s responsibilities or the conditions of the
Executive’s employment from those in effect immediately prior to the Change in
Control Date that results in a material diminution in the Executive’s authority,
duties or responsibilities, or any other action by the Company that results in a
material diminution in the Executive’s position, authority, duties or
responsibilities from those in effect immediately prior to the Change in Control
Date;
     (b) a material reduction in the Executive’s annual base compensation as in
effect on the Change in Control Date;

3



--------------------------------------------------------------------------------



 



     (c) (i) the relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the Change in Control Date (the
“Principal Location”) to a location more than fifty (50) miles from such
location or (ii) the Company’s requiring the Executive, without the Executive’s
written consent, to be based anywhere other than the Principal Location, except
for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business travel obligations prior to the Change
in Control Date; provided, however, that with respect to (ii), such change
constitutes a material change in geographic location;
     (d) the Company’s failure to pay to the Executive any portion of the
Executive’s compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven (7) days of the date such compensation is due;
     (e) the Company’s failure to continue in effect any material compensation
or benefit plan or practice in which the Executive is eligible to participate in
on the Change in Control Date (other than any equity based plan), unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the Company’s failure to continue
the Executive’s participation therein (or in such substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of the Executive’s participation relative to
other participants, as existed at the time of the Change in Control Date;
     (f) a material diminution in the authority, duties or responsibilities of
the supervisor to whom the Executive is required to report, including, if
applicable, a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board of Directors;
     (g) a material diminution in the budget over which the Executive retains
authority; or
     (h) any other action or inaction that constitutes a material breach by the
Company of this Agreement.
provided, however, that the Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder.
     3. COMPENSATION UPON TERMINATION
          3.1. Death.
               Whether or not there is a Change in Control, if the Executive’s
employment shall be terminated due to the Executive’s death, the Company shall
pay monthly to the Executive’s estate for a period equal to one (1) year
following the Date of Termination an amount equal to the sum of: (i) one-twelfth
of the Executive’s annual base compensation as in effect on the Date of
Termination plus (ii) one-twelfth of any bonus at the most recent annual amount
received, or entitled to be received, by the Executive for the most recent
annual period.

4



--------------------------------------------------------------------------------



 



At the Executive’s estate’s expense, the Executive’s spouse and children shall
also be entitled to any continuation of health insurance coverage rights under
any applicable law.
          3.2. Disability.
               Whether or not there is a Change in Control, if the Executive’s
employment shall be terminated by reason of Disability, the Company shall pay to
the Executive a single payment in an amount equal to the sum of: (i) the
Executive’s annual base compensation as in effect on the Date of Termination
plus (ii) an amount equal to the annual bonus received, or entitled to be
received, by the Executive for the most recent annual period. Such payment shall
be in addition to any disability insurance payments to which the Executive is
otherwise entitled. At the Executive’s own expense, the Executive and the
Executive’s spouse and children shall also be entitled to any continuation of
health insurance coverage rights under any applicable law.
          3.3. Termination Upon Change in Control.
               If during the term or extended term of this Agreement and within
two (2) years following a Change in Control, the Executive’s employment with the
Company is terminated, in addition to his base compensation and any bonus then
payable through the Date of Termination and, at the Executive’s own expense, any
continuation of health insurance coverage rights under any applicable law, the
Executive shall be entitled to the benefits provided below, unless such
termination is (i) because of the Executive’s death, Disability or retirement,
(ii) by the Company for Cause or (iii) by the Executive other than for Good
Reason; provided, however, that in the event the Executive’s employment is
terminated for any reason and subsequently a Change in Control occurs, the
Executive shall not be entitled to any benefits hereunder, other than pursuant
to Sections 3.1 and 3.2:
               (a) the Company shall pay to the Executive, when due, the
Executive’s base compensation and any bonus then payable through the Date of
Termination;
               (b) in lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination, the Company shall pay as
severance pay to the Executive a lump sum payment in cash within 30 days of the
Date of Termination equal to the sum of the following:
                    (i) two (2) times the Executive’s annual base compensation
as in effect as of the Date of Termination or immediately prior to the Change in
Control Date, whichever is greater; and
                    (ii) two (2) times the average of the annual bonus payments
received, or entitled to be received, by the Executive for the three (3) most
recent annual periods; provided, however, that if the Executive has been
employed by the Company as an executive officer for less than three (3) years,
then he or she shall be paid two (2) times the average of the annual bonus
payments received, or entitled to be received, by the Executive for all prior
annual periods that the Executive was employed by the Company as an executive
officer (annualizing any prorated bonus for a partial first year);

5



--------------------------------------------------------------------------------



 



               (c) if the Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then until the earlier of
(i) twenty-four (24) months following such termination and (ii) the expiration
of the Executive’s applicable COBRA continuation coverage period (the “Coverage
Period”), the Company shall reimburse the COBRA premiums paid by Executive for
the Executive and the Executive’s covered dependents. During the Coverage
Period, the Company shall also provide the Executive and the Executive’s
eligible family members with life insurance at least equal to those which would
have been provided to the Executive and such family members if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter; and
               (d) the Company shall pay to the Executive a lump sum payment in
cash, within thirty (30) days of the Date of Termination, an amount equal to two
(2) times the matching or profit contributions, if any, to which the Executive
would be entitled in respect of the amount equal to the applicable maximum
limitation for Executive under Sections 402(g) and 414(v) of the Internal
Revenue Code of 1986, as amended (the “Code”) for the year in which Executive’s
termination of employment occurred under the Company’s 401(k) plan (the “401(k)
Plan”) had such amounts actually been deferred by the Executive under the 401(k)
Plan during the twenty-four (24) month period following the Executive’s
termination of employment, as determined under the 401(k) Plan’s terms in effect
as of the Date of Termination.
          3.4. Certain Additional Payments by the Company.
               (a) Anything in this Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
Payment would be subject to the Excise Tax, then the Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
               (b) Subject to the provisions of Section 3.4(c), all
determinations required to be made under this Section 3.4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the nationally recognized certified public accounting firm used by the
Company immediately prior to the Change in Control or, if such firm declines to
serve, such other nationally recognized certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Subject to
Section 3.4(e) below, any Gross-Up Payment, as determined pursuant to this
Section 3.4, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination (and in any event, such
Gross-up Payment shall be paid to the Executive by the end of the calendar year
next following the calendar year in which the Executive or the Company remits
the Excise Tax). Any determination by the Accounting Firm

6



--------------------------------------------------------------------------------



 



shall be binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 3.4, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 3.4(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
               (c) The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
                    (i) give the Company any information reasonably requested by
the Company relating to such claim;
                    (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;
                    (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and
                    (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3.4(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or

7



--------------------------------------------------------------------------------



 



contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
               (d) If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 3.4(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 3.4(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 3.4(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
               (e) Notwithstanding any other provision of this Section 3.4, the
Company may withhold and pay over to the Internal Revenue Service for the
benefit of the Executive all or any portion of the Gross-Up Payment that it
determines in good faith that it is or may be in the future required to
withhold, and the Executive hereby consents to such withholding.
               (f) Definitions. The following terms shall have the following
meanings for purposes of this Section 3.4.
                    (i) “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.
                    (ii) A “Payment” shall mean any payment, benefit or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.
          3.5. Accelerated Vesting of Options and other Equity-Based Awards upon
a Change in Control. Notwithstanding anything to the contrary set forth in any
stock, option or other equity incentive award plan of the Company or in any
option, restricted stock or other

8



--------------------------------------------------------------------------------



 



equity-based award agreement between the Company and the Executive (regardless
of whether such agreement is under any such stock, option or other equity
incentive award plan), upon a Change in Control (or at such other time prior to
a Change in Control as may be determined by the Board in its discretion), all
options to acquire any equity securities of the Company held by the Executive
shall immediately become exercisable and fully vested and all shares of
restricted stock, restricted stock units, deferred stock awards and other awards
based upon the Company’s equity securities held by the Executive shall
immediately become fully vested, exercisable or payable, as applicable, and any
forfeiture provisions with respect to such awards shall immediately lapse. If
the vesting of an award has been accelerated pursuant to this Section 3.5
expressly in anticipation of a Change in Control and the Board later determines
that the Change in Control will not be consummated, the Board may rescind the
effect of the acceleration as to any accelerated awards.
          3.6 Notice. Any termination of the Executive’s employment by the
Company or the Executive shall be communicated by written notice of termination
to the other party (the “Notice of Termination”). The Notice of Termination
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. In order to resign for Good Reason, the Executive must
provide written notice to the Company of the existence of the Good Reason
Condition within 90 days of the initial existence of such Good Reason Condition.
Upon receipt of such notice of the Good Reason Condition, the Company will have
a period of 30 days during which it may remedy the Good Reason Condition and not
be required to provide for the payments and benefits described herein as a
result of such proposed resignation due to the Good Reason Condition specified
in the Notice of Termination. If the Good Reason Condition is not remedied
within such 30-day period, the Executive may resign for Good Reason based on the
Good Reason Condition specified in the Notice of Termination, provided that such
resignation must occur within six months after the initial existence of such
Good Reason Condition.
          3.7 Termination Obligations.
               (a) The Executive hereby acknowledges and agrees that all
Personal Property and equipment furnished to or prepared by the Executive in the
course of or incident to his employment, belongs to the Company and shall be
promptly returned to the Company upon termination of the Executive’s employment.
“Personal Property” includes, without limitation, all electronic devices of the
Company used by the Executive, including, without limitation, personal
computers, facsimile machines, cellular telephones, PDAs, pagers and tape
recorders and all books, manuals, records, reports, notes, contracts, lists,
blueprints, maps and other documents, or materials, or copies thereof (including
computer files), and all other proprietary information relating to the business
of the Company. Following termination, the Executive will not retain any written
or other tangible material containing any proprietary information of the
Company.
               (b) The Executive’s obligations under this Section 3.7 and
Section 4 hereof shall survive termination of the Executive’s employment and the
expiration of this Agreement.

9



--------------------------------------------------------------------------------



 



               (c) Upon termination of the Executive’s employment, the Executive
will be deemed to have resigned from all offices and directorships then held
with the Company or any affiliate.
          3.8. No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for herein by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by the Executive as the result
of employment by another employer.
          3.9. Compensation Covenant. After a Change in Control event (or in
anticipation of a Change in Control event), the Company shall not discontinue
any material compensation or benefit plan or practice in which the Executive is
eligible to participate in on the Change in Control Date (other than any equity
based plan), unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, and the Company
shall not discontinue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants as existed at the time of the
Change in Control Date.
     4. CONFIDENTIALITY, NONCOMPETITION AND NONSOLICITATION COVENANTS
          4.1. Confidentiality. In consideration of and in connection with the
benefits provided to the Executive under this Agreement, the Executive hereby
agrees that the Executive will not, during the Executive’s employment or at any
time thereafter directly or indirectly disclose or make available to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). The Executive
agrees that, upon termination of his employment with the Company, all
Confidential Information in his possession that is in written or other tangible
form (together with all copies or duplicates thereof, including computer files)
shall be returned to the Company and shall not be retained by the Executive or
furnished to any third party, in any form except as provided herein; provided,
however, that the Executive shall not be obligated to treat as confidential, or
return to the Company copies of any Confidential Information that (i) was
publicly known at the time of disclosure to the Executive, (ii) becomes publicly
known or available thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by the Executive, or (iii) is
lawfully disclosed to the Executive by a third party. As used in this Agreement
the term “Confidential Information” means information disclosed to the Executive
or known by the Executive as a consequence of or through his relationship with
the Company, about the owners, tenants, employees, consultants, vendors,
business methods, public relations methods, organization, procedures, property
acquisition and development, or finances, including, without limitation,
information of or relating to owner or tenant lists of the Company and its
affiliates.
          4.2. Noncompetition. During the term of the Executive’s employment,
the Executive shall not engage in any activities, directly or indirectly, in
respect of commercial real estate, and will not make any investment in respect
of industrial real estate, other than through

10



--------------------------------------------------------------------------------



 



ownership of not more than five percent (5%) of the outstanding shares of a
public company engaged in such activities and through investments listed on
Schedule I hereto.
          4.3. Nonsolicitation. In consideration of and in connection with the
benefits provided to the Executive under this Agreement, for a period of two
(2) years following the Date of Termination, the Executive shall not solicit or
induce any of the Company’s or its affiliates’ employees, agents or independent
contractors to end their relationship with the Company or its affiliates, or
recruit, hire or otherwise induce any such person to perform services for the
Executive, or any other person, firm or company.
     5. GENERAL PROVISIONS
          5.1. Successors; Binding Agreement
               (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to receive compensation from the
Company in the same amount and on the same terms to which the Executive would be
entitled hereunder if the Executive terminated the Executive’s employment for
Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. Unless expressly provided
otherwise, “Company” as used herein shall mean the Company as defined in this
Agreement and any successor to its business and/or assets as aforesaid.
               (b) This Agreement shall inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive hereunder had the Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, if there is no such designee, to the Executive’s estate.
          5.2. Injunctive Relief and Enforcement. The Executive acknowledges
that the remedies at law for any breach by him of the provisions of Sections 3.7
or 4 hereof may be inadequate and that, therefore, in the event of breach by the
Executive of the terms of Sections 3.7 or 4 hereof, the Company shall be
entitled to institute legal proceedings to enforce the specific performance of
this Agreement by the Executive and to enjoin the Executive from any further
violation of Sections 3.7 or 4 hereof and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by law and not
otherwise limited by this Agreement.
          5.3. No Contract of Employment. The Executive acknowledges that the
Executive’s employment with the Company is at will. This Agreement shall not
confer upon the

11



--------------------------------------------------------------------------------



 



Executive any right of continued or future employment by the Company or any
right to compensation or benefits from the Company except the rights
specifically stated herein, and shall not limit the right of the Company to
terminate the Executive’s employment at any time with or without cause.
          5.4. Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when addressed as follows and (i) when
personally delivered, (ii) when transmitted by telecopy, electronic or digital
transmission with receipt confirmed, (iii) one day after delivery to an
overnight air courier guaranteeing next day delivery, or (iv) upon receipt if
sent by certified or registered mail. In each case notice shall be sent to:

         
 
  If to Executive:   [Name]
 
      AMB Property Corporation
 
      [Address]
 
      [Address]
 
      Facsimile:
 
       
 
  If to the Company:   AMB Property Corporation
 
      Pier 1, Bay 1
 
      San Francisco, CA 94111
 
      Attention: General Counsel
 
      Facsimile: (415) 394-9001

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
          5.5. Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. In addition, in the event any provision in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of extending for too great a period of time or over too great a geographical
area or by reason of being too extensive in any other respect, each such
agreement shall be interpreted to extend over the maximum period of time for
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.
          5.6. Assignment. This Agreement may not be assigned by the Executive,
but may be assigned by the Company to any successor to its business and will
inure to the benefit and be binding upon any such successor.
          5.7. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

12



--------------------------------------------------------------------------------



 



          5.8. Headings. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          5.9. Choice of Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California without giving
effect to the principles of conflict of laws thereof.
          5.10. Indemnification. To the fullest extent permitted under
applicable law, the Company shall indemnify, defend and hold the Executive
harmless from and against any and all causes of action, claims, demands,
liabilities, damages, costs and expenses of any nature whatsoever (collectively,
“Damages”) directly or indirectly arising out of or relating to the Executive
discharging the Executive’s duties on behalf of the Company and/or its
respective subsidiaries and affiliates, so long as the Executive acted in good
faith within the course and scope of the Executive’s duties with respect to the
matter giving rise to the claim or Damages for which the Executive seeks
indemnification.
          5.11. LIMITATION ON LIABILITIES. IF EITHER THE EXECUTIVE OR THE
COMPANY IS AWARDED ANY DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED
TO THIS AGREEMENT, A BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER
EXPRESS OR IMPLIED BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN
WHOLE OR IN PART ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES
SHALL BE LIMITED TO CONTRACTUAL DAMAGES AND SHALL EXCLUDE (I) PUNITIVE DAMAGES,
AND (II) CONSEQUENTIAL AND/OR INCIDENTAL DAMAGES (E.G., LOST PROFITS AND OTHER
INDIRECT OR SPECULATIVE DAMAGES). THE MAXIMUM AMOUNT OF DAMAGES THAT THE
EXECUTIVE MAY RECOVER FOR ANY REASON SHALL BE THE AMOUNT EQUAL TO ALL AMOUNTS
OWED (BUT NOT YET PAID) TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT THROUGH ITS
TERM AND THROUGH ANY APPLICABLE SEVERANCE PERIOD, PLUS INTEREST ON ANY DELAYED
PAYMENT AT THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER
THE DATE(S) THAT SUCH PAYMENTS WERE DUE.
          5.12. DISPUTE RESOLUTION. TO ENSURE THE TIMELY AND ECONOMICAL
RESOLUTION OF DISPUTES THAT ARISE IN CONNECTION WITH THIS AGREEMENT THE COMPANY
AND EXECUTIVE AGREE THAT ANY AND ALL DISPUTES, CLAIMS, OR CAUSES OF ACTION
ARISING FROM OR RELATING TO THE ENFORCEMENT, BREACH, PERFORMANCE OR
INTERPRETATION OF THIS AGREEMENT SHALL BE RESOLVED TO THE FULLEST EXTENT
PERMITTED BY LAW BY FINAL, BINDING AND CONFIDENTIAL ARBITRATION, BY A SINGLE
ARBITRATOR, IN SAN FRANCISCO COUNTY, CALIFORNIA, CONDUCTED BY AMERICAN
ARBITRATION ASSOCIATION (“AAA”) UNDER THE APPLICABLE AAA EMPLOYMENT RULES. BY
AGREEING TO THIS ARBITRATION PROCEDURE, BOTH EXECUTIVE AND THE COMPANY WAIVE THE
RIGHT TO RESOLVE ANY SUCH DISPUTE THROUGH A TRIAL BY JURY OR JUDGE OR
ADMINISTRATIVE PROCEEDING. THE ARBITRATOR SHALL: (A) HAVE THE AUTHORITY TO
COMPEL ADEQUATE DISCOVERY FOR THE RESOLUTION OF THE DISPUTE AND TO AWARD

13



--------------------------------------------------------------------------------



 



SUCH RELIEF AS WOULD OTHERWISE BE PERMITTED BY LAW; AND (B) ISSUE A WRITTEN
ARBITRATION DECISION, TO INCLUDE THE ARBITRATOR’S ESSENTIAL FINDINGS AND
CONCLUSIONS AND A STATEMENT OF THE AWARD. THE ARBITRATOR SHALL BE AUTHORIZED TO
AWARD ANY OR ALL REMEDIES THAT EXECUTIVE OR THE COMPANY WOULD BE ENTITLED TO
SEEK IN A COURT OF LAW. THE COMPANY SHALL PAY ALL AAA’S ARBITRATION FEES.
NOTHING IN THIS AGREEMENT IS INTENDED TO PREVENT EITHER THE COMPANY OR THE
EXECUTIVE FROM OBTAINING INJUNCTIVE RELIEF IN COURT TO PREVENT IRREPARABLE HARM
PENDING THE CONCLUSION OF ANY SUCH ARBITRATION.
          5.13. Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the final Department of Treasury Regulations promulgated thereunder
(the “409A Regulations”).
          Notwithstanding any provision to the contrary in the Agreement, if the
Executive is deemed at the time of his or her separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent any portion of the termination payments to which the Executive is
entitled under this Agreement in the event of a termination upon a Change in
Control is required to be delayed in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be paid to the Executive prior to the earlier of
(i) the expiration of the six-month period which shall begin on the date of the
Executive’s “separation from service” with the Company (as such term is defined
in accordance with Section 409A of the Code and the 409A Regulations), or
(ii) the date of Executive’s death; provided, however, that (a) termination
payments shall not be delayed in the event such payments must be paid within the
“short-term deferral period” as specified under Section 409A of the Code and the
409A Regulations (which, solely for illustrative purposes, generally requires
payment within the first 2 1/2 months of the calendar year immediately following
the calendar year in which the Executive has a vested right to payment under
this Agreement) and (b) in the event of an involuntary termination as specified
in Section 409A of the Code and the 409A Regulations, payment shall be delayed
only with respect to that portion of the termination payments in excess of the
lesser of (x) two times the limit under Section 401(a)(17) of the Code (the
total of which is currently $450,000) or (y) the sum of Executive’s annual
compensation for the two calendar years prior to the Date of Termination. Upon
the expiration of the period during which the payment of any termination
payments is delayed as set forth in (i) or (ii), all payments deferred pursuant
to this Section 5.13 shall be paid in a lump sum to the Executive and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.
          5.14 Withholding. Any amounts payable pursuant to this Agreement shall
be subject to any federal, state, local, or other income, employment, excise or
other taxes that the Company is required to withhold pursuant to any law or
government regulation or ruling.
          5.15. Attorneys’ Fees. Subject to Section 5.12, if any legal action,
arbitration or other proceeding, is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach or default in connection
with any of the provisions of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in

14



--------------------------------------------------------------------------------



 



that action or proceeding, including any appeal of such action or proceeding, in
addition to any other relief to which that party may be entitled.
          5.16. Entire Agreement. This Agreement contains the entire agreement
and understanding between the Company and the Executive with respect to the
matters contained herein, and no representations, promises, agreements or
understandings, written or oral, not herein contained shall be of any force or
effect. This Agreement shall not be changed unless in writing and signed by both
the Executive and the Company.
          5.17. The Executive’s Acknowledgment. The Executive acknowledges
(a) that he has had the opportunity to consult with independent counsel of his
own choice concerning this Agreement, and (b) that he has read and understands
the Agreement, is fully aware of its legal effect, and has entered into it
freely based on his own judgment.
(Signature Page Follows)

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amended and
Restated Change in Control and Noncompetition Agreement as of the date and year
first written above.

            AMB PROPERTY, L.P.
a Delaware limited partnership
      By:   AMB Property Corporation        its general partner             
By:           Name:   Nancy J. Hemmenway        Title:   Senior Vice President 
      EXECUTIVE

      Name:         

S-1